Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 04/11/22, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-38, 40-54 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US PG Pub. 2016/0338919).
	Pan et al. disclose core shell silica particles and use for malodor reduction. Pan et al. teaches oral care products comprising “core shell silica particles, wherein each core shell silica particle comprises a silica core, and a surface of the silica core is etched with metal silicate” (see abstract). The metal of the metal silicate is taught to be “a monovalent metal ion and one or more of a divalent metal ion, a trivalent metal ion, and a tetravalent metal ion” (see paragraph [0008])-[0010], for example “Ca2+, Mg2+, Zn2+, Sn2+ or mixtures thereof” (see [0044]). Monovalent metal ion include Na+ and K+ (see [0045]; see also [0055]). Metal ions include Ca2+, Mg2+, Al3+, Zn2+, Sn2+ and Zn4+ (paragraph 0044). The metal silicates form layers on the surface of the silica. The particles are added to compositions such as dentifrice, gum or other confectionary (paragraph 0109). In an embodiment of the composition, the core shell silica particles comprise a range selected from the ranges consisting of 0.1% to 35 weight %, based on the weight of the composition (paragraph 0106). The core shell silica particles may comprise up to 20 weight % total metal (paragraph 0097). The monovalent metal ion and second metal ion may be present in the silicate in a weight ratio of 1:1, 1:2, 1:3, or 1:4 monovalent: second metal ion in the final CSS product of the process (paragraph 0050). The silicate of the second metal ion may comprise at least 30 weight %, 40 weight % 50 weight % 60 weight %, 70 weight %, 80 weight % or 90 weight % of the total metal silicate of the CSS particles (paragraph 0074). A carrier may include, but is not limited to water or other aqueous solvent systems (paragraph 0114).The pH of a toothpaste ranges from between 6 and 10 (paragraph 0192).The cores of the core shell silica particles also “comprise a plurality of monolayers of metal silicate” (see [0070]); including where divalent metal ion comprises at least about 50% of the total metal silicate of the core shell silica particle (see [0074]). The art teaches inclusion of a metal silicate not bound such as stannous fluorosilicate (reads on first metal silicate), see page 7, [0124]. Pan et al. teaches, “It is well known that Zinc (Zn) can kill bacteria. . . The efficacy is controlled by two numbers: (I) total Zn and (2) soluble Zn2+.  The biggest hurdle is the typical astringent taste coming from the Zn2+ ions which is the major factor to kill bacteria.  So less soluble Zn compounds are favored” (p. 1, para. [0006]).  Pan et al. further teaches, “By reacting meal ions such as zinc ions with the CSS [core shell silica], the amount of free, soluble metal ions is reduced.  When the Zinc CSS particles are used in oral care compositions, the reduction in free zinc ions leads to an improvement in the taste profile of the oral care compositions, whilst at the same time achieving an antibacterial effect and a reduction in oral malodor of the user” (p. 2, para. [0021]). “In one embodiment the composition comprises from 0.0 to 0.5 weight % soluble metal ions” (p. 5, para. [0103]). Accordingly, it would have been obvious to have optimized the soluble divalent metal ion, as per claims 62-63, 70-71.  
Since the prior art compositions comprise “up to 20 weight % total metal” per particle (see [0097]), it would have been obvious to have 0.1 wt.% to about 2 or 4wt.% of the first metal silicate in the oral care compositions. Pan teaches that the oral care composition is in form of a solid, paste, gel composition or liquid composition, see claim 43. Thus it would have been obvious to one of ordinary skill to have selected gel matrix out of the solid, paste, liquid or gel composition and come to the claimed invention.
Applicant argues that Pan does not teach first metal silicate not bound to the silica particle. These arguments are not persuasive because Pan does teach use of stannous fluorosilicate (reads on first metal silicate). 
Applicant argues that Pan, does not teach or provide a reasonable rationale for specifically limiting the total amount of the first metal silicate and the second metal silicate to an amount of from about 0.5 wt.% to about 1.5 wt.%. At most, Pan discloses that the core shell silica particles may have up to 20 wt.% of total metal, which may preferably be zinc. Pan, however, does not teach that the oral care compositions should include a core shell silica particle comprising a second metal silicate and a first metal silicate that is not bound to the silica of the core shell silica particle, where the total
amount for both the first metal silicate and the second metal silicate is from about 0.5 wt.% to about 1.5 wt.%. 
These arguments are not persuasive because generic amount is taught by Pan et al. and optimization of the amounts for malador reduction would be within skill of an artisan by performing experimental manipulation.
Applicant argues that the present application provides evidence of record that the claimed range for the total amount of total amount of the first metal silicate and the second metal silicate is critical. Specifically, in Example 3 of the instant specification, a study was conducted with silicate concentrations of 0%, 0.56%, 0.85%, 1.13%, and 5%. As shown in Table 2, reproduced on the following page, the claimed silicate concentration had “an unexpected impact on stain removal capability.” Instant Specification at { [0122]. Thus, evidence of record establishes that that the claimed range of about 0.5 wt.% to about 1.5 wt.% for the total amount of total amount of the first metal silicate and the second metal silicate has criticality to achieving an unexpected stain removal. One of ordinary skill in the art would not have a reasonable rationale for expecting such criticality and, therefore, would have found the claimed range nonobvious. 
These arguments are not persuasive. Applicants have not provided comparison with the closest prior art and even assuming that the stain removal is shown to be unexpected for the amount of about 0.5wt.% to about 1.5wt.%, the results are due to specific formulation comprising sodium silicate with a specific pH of the formulation of 10, see example 3. Instant independent claims do not recite the specific metal silicates, the amount or the pH of the composition. The results therefore do not commensurate with the scope of the claims.
Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-38, 40-54 and 57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36, 39, 45-47, 49-52,  54 and 56-59 of copending Application No. 16/828326 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite an oral care composition comprising:
a first metal silicate; and
an orally acceptable carrier;
a core shell silica particle comprising:
a second metal silicate; and
a Silica particle comprising a core having a surface,
wherein the surface of the silica core is etched with the second metal silicate, and the second metal silicate comprises a silicate of a monovalent, or multivalent metal ion, wherein the first metal silicate comprises a silicate of a monovalent or divalent metal ion, and the first metal silicate is not bound to the silica. The copending claims recite oral care composition comprising a first metal silicate and an orally acceptable carrier. The claims differ in amount of first silicate which overlaps with the instant claims of from about 0.1wt% to about 5wt% and thus creates case of obviousness because where the claimed ranges “overlap or lie inside ranges disclosed, a prima facie case of obviousness exists. MPEP 2144.05 A.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The rejections are maintained pending submission of terminal disclaimer.

Action is final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612